El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
I — I
En Pueblo v. Cruz Justiniano, 116 DPR 28 (1984), resol-vimos una controversia muy parecida a la que nos ocupa en este caso. En esa ocasión, el Tribunal de Primera Instancia encontró causa probable para acusar al denunciado, no por el delito imputado, sino por uno inferior. Esto es, se le im-putó al denunciado el portar un arma de alto calibre o con *218capacidad destructiva(1) (Art. 8A de la Ley de Armas de 1951),(2) sin embargo, el tribunal no encontró causa por ese delito, sino por el delito inferior de portación de una pistola o revólver (Art. 8 de la Ley de Armas de 1951 [25 LPRA see. 418 (ed. 1979)] ).(3) Inconforme, el Ministerio Público recu-rrió en vista preliminar en alzada. No obstante, la acusación se desestimó “por haber transcurrido más de los 60 días dis-puestos jurisprudencialmente para celebrar la vista prelimi-nar en alzada”, quedando vigente entonces la determinación de causa probable en cuanto a la portación de una pistola o revólver.(4)
Ante la desestimación por el incumplimiento con los términos de juicio rápido en la vista preliminar en al-zada, el Ministerio Público presentó una nueva denuncia por los mismos hechos, pero imputándole al denunciado el Art. 8A por el cual un tribunal de primera instancia ya ha-bía determinado que no había encontrado causa. O sea, que en Pueblo v, Cruz Justiniano, supra, el Estado utilizó el de-recho que le asistía de recurrir en alzada ante una determi-nación distinta a la denunciada, pero, habiéndose desesti-mado esa segunda oportunidad por no haber cumplido con los términos provistos para un juicio rápido, buscó iniciar todo de nuevo, pretendiendo obviar lo ocurrido en la vista preliminar. En ese caso, y al rechazar tal pretensión, seña-lamos que el Estado “no podía, haciendo caso omiso de las determinaciones de dos jueces, reiniciar un procedimiento criminal contra los peticionarios por los mismos hechos”. (5)
*219Como advertimos, las circunstancias en el caso de autos son muy similares a las de Pueblo v. Cruz Justiniano, supra, excepto que en esta ocasión el Estado falló en conse-guir que en la vista preliminar se encontrara causa por delito alguno. En la Sentencia que aquí revisamos, el Tribunal de Apelaciones expresó que la norma establecida en Pueblo v, Cruz Justiniano, supra, “puede causar confusión al aplicarse a casos cuyos hechos son similares, pero no idénticos [...] ”.(6) Por otro lado, y como señala el profesor Ernesto L. Chiesa Aponte en su crítica a lo resuelto en Pueblo v. Cruz Justiniano, supra, la Opinión de este Tribunal en ese caso se reduce a una “breve opinión Per Curiam de una página [...] ”.(7) En esta ocasión, confirmamos lo re-suelto en Pueblo v. Cruz Justiniano, supra, y tenemos la oportunidad de precisar con más detalle el fundamento de nuestra determinación en el descargo de nuestra función de brindar certeza y pautar el Derecho. Los hechos de este caso se exponen a continuación.
HH HH
Contra la Sra. Judith Cátala Morales se presentaron en febrero de 2014 dos denuncias, una por la alegada comisión del delito de apropiación ilegal agravada y otra por incurrir en el delito grave de tercer grado al apropiarse de forma ilegal, voluntaria, maliciosa y criminal de un vehículo de motor. En la vista al amparo de la Regla 6 de Procedi-miento Criminal, 34 LPRA Ap. II, se encontró causa probable para arresto por los delitos imputados. Sin embargo, en la vista preliminar, celebrada el 11 de marzo de 2014, no se halló causa probable para acusar. Así las cosas, el Estado recurrió en vista preliminar en alzada —celebrada el 18 de *220junio de 2014— con el resultado de que el Tribunal de Pri-mera Instancia desestimó los cargos criminales por ha-berse violado el derecho a juicio rápido de la peticionaria.
Sin embargo, el 11 de septiembre de 2014 el Ministerio Público presentó unas denuncias nuevas contra la señora Cátala Morales en las que le imputó los mismos delitos a base de los mismos hechos que dieron lugar a la presenta-ción de las primeras denuncias. La señora Cátala Morales solicitó la desestimación de las denuncias nuevas alegando que el Ministerio Público no podía presentar una nueva causa criminal cuando en la vista preliminar en alzada del procedimiento anterior el caso fue desestimado por viola-ción al derecho a juicio rápido. El Ministerio Público se opuso a la moción de desestimación y sostuvo que las Re-glas de Procedimiento Criminal y la jurisprudencia permi-ten la presentación de las denuncias nuevamente cuando se trata de un caso por delito grave que ha sido desesti-mado por violación a los términos de juicio rápido.
Finalmente, el Tribunal de Primera Instancia emitió una Resolución en la que denegó la solicitud de desestima-ción presentada por la peticionaria, fundamentado en el argumento presentado por el Ministerio Público de que nuestro ordenamiento jurídico permite la presentación de las denuncias nuevamente cuando se trata de mi caso por delito grave que ha sido desestimado por violación a los términos de juicio rápido. Inconforme, la señora Cátala Morales recurrió mediante un certiorari al Tribunal de Apelaciones y señaló que el Tribunal de Primera Instancia erró al no desestimar la denuncia presentada en su contra a pesar de que había una determinación de no causa en la vista preliminar y de que la vista preliminar en alzada había sido desestimada por violación a los términos de jui-cio rápido. Por lo tanto, entendía que debía subsistir la determinación de no causa y que el debido proceso de ley impedía que se presentara un proceso nuevo.
*221Por su parte, el Ministerio Público argumentó —en re-sumen— que al amparo de las Reglas de Procedimiento Criminal y la jurisprudencia que rigen el efecto de la des-estimación de una acción penal por delito grave debido a la violación de los términos de juicio rápido, el Ministerio Pú-blico posee la facultad de iniciar un nuevo proceso puesto que nada lo impide. Sostuvo que la interpretación de que la determinación de “no causa” en la vista preliminar inicial fue una adjudicación en los méritos que impide un nuevo procedimiento no es cónsona con las claras disposiciones de las normas jurídicas aplicables al cuadro fáctico que nos ocupa.
Luego de considerar las posturas de ambas partes, el Tribunal de Apelaciones denegó la expedición del auto de cer-tiorari solicitado por la peticionaria y, en consecuencia, se mantuvo la decisión del foro de instancia. El foro apelativo intermedio se fundamentó en los casos resueltos por este Foro, a saber, Pueblo v. Rivera Rodríguez, 150 DPR 428 (2000), y Pueblo v. Camacho Delgado, 175 DPR 1 (2008). En su interpretación, el Tribunal de Apelaciones argumentó que como esta Curia ha determinado que una vez desesti-mada la vista preliminar por violación a los términos de juicio rápido, el Ministerio Público puede comenzar un nuevo procedimiento criminal por los mismos hechos, pues igual interpretación se debe alcanzar cuando se desestima en una vista preliminar en alzada. (8)
Nuevamente inconforme, la peticionaria compareció ante este Foro mediante una Petición de certiorari, la cual expedimos. Habiendo presentado las partes sus correspon-dientes alegatos, resolvemos.
*222rH } — 1 1 — !
A. La garantía constitucional a juicio rápido y la Regla 64(n) de Procedimiento Criminal
En los tiempos de las monarquías inglesas, antes y du-rante la Edad Media, las cárceles no se utilizaban como instrumento de castigo, pues los castigos eran principal-mente físicos, incluyendo la muerte(9) En Puerto Rico, du-rante el tiempo del dominio español, la situación fue bási-camente la misma(10) La cárcel era el lugar en el cual la persona esperaba por la determinación del Rey respecto a lo que sería su suerte. Así, una persona podía estar encar-celada por meses, y en ocasiones años, en espera de que el Rey evaluara y decidiera finalmente a qué castigo sería sometido o si sería liberado al fin por considerarlo inocente. Como es de entenderse, la mera espera por lo que sería la determinación del monarca constituía de por sí un castigo. Según una forma de gobierno de democracia constitucional republicana como la nuestra, lo que se pretende con la no-toria garantía constitucional a juicio rápido es precisa-mente evitar lo anterior; que la mera espera del ciudadano, ya sea libre bajo fianza o encarcelado en calidad de suma-riado, constituya de por sí un castigo.
El derecho a juicio rápido se encuentra consa-grado tanto en la Constitución de Estados Unidos como en la Constitución de Puerto Rico(11) En particular, el Art. II, Sec. 11, de nuestra Constitución establece que “[e]n todos *223los procesos criminales, el acusado disfrutará del derecho a un juicio rápido [...] ”.(12) Por otro lado, esta garantía consti-tucional se encuentra incluida específicamente en la Regla 64(n) de Procedimiento Criminal, 34 LPRA Ap. II, págs. 541-543 (ed. 2016), que establece, en lo pertinente, lo si-guiente:
La moción para desestimar la acusación o denuncia, o cual-quier cargo de las mismas sólo podrá basarse en uno o más de los siguientes fundamentos:
[[Image here]]
(n) Que existen una o varias de las siguientes circunstan-cias, a no ser que se demuestre justa causa para la demora o a menos que la demora para someter el caso ajuicio se deba a la solicitud del acusado o a su consentimiento:
[[Image here]]
(8) Que se celebró una vista preliminar en alzada luego de 60 días de la determinación de no causa en vista preliminar.
Uno de los fines principales de la garantía consti-tucional a juicio rápido es proteger los intereses del acu-sado, a saber: (1) prevenir su detención opresiva y peijui-cio; (2) minimizar sus ansiedades y preocupaciones, y (3) reducir las posibilidades de que su defensa se afecte.(13) Como hemos reiterado en múltiples ocasiones, en nuestra jurisdicción esa garantía constitucional cobra vigencia tan pronto el imputado de delito es detenido o está sujeto a responder (held to answer),(14)
Según señalamos en Pueblo v. Camacho Delgado, supra, págs. 7-8, el derecho a un juicio rápido “constituye uno de los valores más fundamentales de nuestra sociedad [, cuyo propósito es] salvaguardar los intereses de las personas imputadas de delito para evitar su indebida y opresiva en-*224carcelación [y] minimizar la ansiedad y preocupación que genera una acusación pública
B. La vista preliminar y la vista preliminar en alzada
La Regla 23(c) de Procedimiento Criminal, 34 LPRA Ap. II, pág. 490 (ed. 2016), establece el proceso de la vista preliminar que, en lo pertinente, señala lo siguiente:
Si a juicio del magistrado la prueba demostrare que existe causa probable para creer que se ha cometido un delito y que la persona lo cometió, el magistrado detendrá inmediatamente a la persona para que responda por la comisión de un delito ante la sección y sala correspondiente del Tribunal de Primera Instancia; de lo contrario determinará no causa y ordenará que la persona sea puesta en libertad. (Énfasis suplido).
Con relación a esta regla hemos señalado que, en esencia, el propósito principal de la vista preliminar es evitar que una persona sea sometida injustificadamente a los rigores de un juicio en su fondo.(15) Por eso, en ausencia de una determinación de causa probable, el Ministerio Pú-blico no puede presentar cargo alguno contra el imputado. Ahora bien, una determinación de no causa probable para acusar no es final. Hemos señalado que ante una determi-nación adversa en los méritos contra el Estado en la vista preliminar —ya sea porque el tribunal determinó inexis-tencia de causa probable o porque determinó causa por un delito menor incluido— el Ministerio Público puede utili-zar el mecanismo procesal que provee la Regla 24(c) de Procedimiento Criminal, 34 LPRA Ap. II, pág. 501 (ed. 2016), esto es, acogerse al procedimiento de “vista prelimi-nar en alzada”.(16) La referida Regla 24(c) de Procedimiento Criminal, supra, establece lo siguiente:
(c) Efectos de la determinación de no haber causa probable. Si *225luego de la vista preliminar, en los casos en que corresponda celebrar la misma, el magistrado hiciere una determinación de que no existe causa probable, el fiscal no podrá presentar acu-sación alguna. En tal caso o cuando la determinación fuere la de que existe causa por un delito inferior al imputado, el fiscal podrá someter el asunto de nuevo con la misma o con otra prueba a un magistrado de categoría superior del Tribunal de Primera Instancia.
Con relación al asunto que estamos discutiendo, hemos señalado que,
[a] demás de la adjudicación en los méritos de la causa penal, otros eventos procesales pueden dar por terminada la acción contra el imputado, como por ejemplo, la determinación de “no causa” para presentar una acusación en la etapa de vista pre-liminar en alzada, puesto que ésta, por su naturaleza y fina-lidad, impide el comienzo de otro proceso por ese delito. (Én-fasis suplido).(17)
Además, reiteradamente hemos señalado que la vista preliminar en alzada es un instrumento que existe precisamente para darle una segunda oportunidad al Es-tado para que pueda obtener una determinación de causa probable por el delito que entiende que cometió el imputado.(18) Así, surge tanto del texto de ambas reglas —Regla 23 y Regla 24(c) de Procedimiento Criminal, supra— como de nuestra normativa jurisprudencial, que al iniciar cada encausamiento criminal contra un ciudadano, el Estado cuenta con solo dos oportunidades para conven-cer al Tribunal de Primera Instancia de que existe causa para someter a un ciudadano al proceso de un juicio criminal en los méritos.(19)
*226C. La Regla 67 de Procedimiento Criminal
La Regla 67 de Procedimiento Criminal, 34 LPRA Ap. II, pág. 558 (ed. 2016), provee al Estado otra oportunidad cuando la persona denunciada consigue que la causa criminal en su contra se desestime. La referida regla señala lo siguiente:
Una resolución declarando con lugar una moción para des-estimar no será impedimento para la iniciación de otro proceso por el mismo delito a menos que el defecto u objeción fuere insubsanable, o a menos que tratándose de un delito menos grave (misdemeanor) dicha moción fuere declarada con lugar Íior alguno de los fundamentos relacionados en la Regla 64(n). d.
Como vemos, según surge del texto de la Regla 67 de Procedimiento Criminal, supra, la desestimación de una causa al amparo de la citada Regla 64(n) de por sí no impide el inicio de otro proceso por el mismo delito, salvo que exista un defecto u objeción insubsanable o que se trate de un delito menos grave.(20) Así, con la excepción de la existencia de un defecto u objeción subsanable, la regla parece permitir el inicio de otro encausamiento contra un ciudadano por los mismos hechos y por el mismo delito grave, ello sin ninguna otra condición aparente. Sin embargo, y como otras veces hemos advertido, al examinar una ley, en este caso las Reglas de Procedimiento Criminal,
[...] todas sus partes deben compararse entre sí de suerte que sean compatibles y tengan efecto. Las diferentes secciones deben interpretarse en relación las unas con las otras, comple-tando o supliendo lo que falte o sea oscuro en una con lo dis-puesto en la otra, procurando siempre dar cumplimiento al propósito del legislador.(21)
*227IV
En su alegato, el Estado plantea que lo resuelto por este Tribunal en Pueblo v. Cruz Justiniano, supra, “no es de aplicación al presente caso”. (Enfasis en el original). (22) Se-ñala que Pueblo v. Cruz Justiniano, supra, es anterior a nuestra norma establecida en Pueblo v. Camacho Delgado, supra, cuando “ante una desestimación por violación a los términos de juicio rápido [en la etapa de vista preliminar], el Ministerio Público podía —y debía— continuar el pro-ceso sin volver a la etapa de [la] Regla 6, presentando úni-camente una nueva acusación”. (Énfasis en el original).(23)
No vemos incompatibilidad alguna entre lo re-suelto en Pueblo v. Cruz Justiniano, supra, y la norma es-tablecida en Pueblo v. Camacho Delgado, supra, como tam-poco son incompatibles el caso de autos y Pueblo v. Cruz Justiniano, supra. El problema es que el Estado parece in-terpretar lo resuelto en Pueblo v. Camacho Delgado, supra, como una norma a su favor. Sin embargo, lo correcto es que lo resuelto en Pueblo v. Camacho Delgado, supra, esto es, la obligación de iniciar nuevamente el proceso porque la des-estimación de la denuncia por violación a la Regla 64(n) de Procedimiento Criminal, supra, en la etapa de vista prelimi-nar, cancela la determinación de causa probable para arresto; no implica que la vista al amparo de la Regla 6, supra, haya sido anulada, y mucho menos a favor del Estado.
El caso Pueblo v. Camacho Delgado, supra, más bien resuelve que se incumplía con la Regla 64(n) de Pro-cedimiento Criminal, supra, y el principio constitucional que esta protege cuando se le permitía al Estado —como habíamos resuelto en Pueblo v. Ortiz Díaz, 95 DPR 244, 246-248 (1967)— reiniciar el proceso en la etapa de la Re-*228gla 23 de Procedimiento Criminal, supra. Por eso, desde Pueblo v. Camacho Delgado, supra, una desestimación por violación a los términos de juicio rápido cancela lo ocurrido al amparo de la Regla 6, supra, pero no obvia o deja sin efecto la realidad de que el Estado ya tuvo una primera oportunidad para probar los cargos contra el imputado y no tuvo éxito en la vista preliminar. Tanto así, que si el Estado vuelve a presentar la misma causa de acción criminal contra el imputado y esta nuevamente se desestima en la vista preliminar por razón de otra dilación excesiva e injustificada a los términos de juicio rápido, procedería la desestimación, pero esta vez con peijuicio.(24) O sea, la ga-rantía de un juicio rápido pretende entonces, no sólo pro-teger al ciudadano ante la ansiedad que produce la dilación irrazonable del proceso criminal, sino limitar —a su vez— el número de ocasiones que dicho ciudadano está expuesto irrazonablemente a tales vicisitudes.
En el caso de autos, sin embargo, la desestimación ocu-rrió en la etapa de la vista preliminar en alzada, a saber, en la segunda oportunidad del Ministerio Público y luego de una determinación de no causa en vista preliminar por un juez de la misma jerarquía.
V
En su alegato, el Estado también arguye que “la Regla 67 expresamente establece que una resolución declarando ‘con lugar’ mía moción para desestimar no será impedimento para la iniciación de otro proceso por el mismo delito salvo que el defecto u objeción sea insubsanable, o salvo que —tratándose de un delito menos grave— dicha moción fuese declarada ‘con lugar’ por alguno de los fundamentos dis-puestos en la Regla 64(n) [...] (Énfasis en el original).(25) En *229ese contexto, añade “que la Regla 67 precisamente considera la desestimación al amparo de la Regla 64(n) y, a tales efec-tos, dispone que al desestimarse un proceso conforme a la mencionada regla no se podrá iniciar otro proceso por el mismo delito si el delito en cuestión se trata de un delito menos grave”. (Énfasis en el original).(26) Concluye así el Es-tado que “si el delito desestimado al amparo de la Regla 64(n) es de naturaleza grave, no existe impedimento alguno para [presentar nuevamente la causa de acción] por el mismo delito”. (Énfasis en el original). (27)
Ciertamente, en su texto, la Regla 67 de Procedimiento Criminal, supra, no distingue una desestimación por delito grave ante un incumplimiento con los términos de juicio rápido acontecido en una vista preliminar, de la acontecida —bajo las mismas circunstancias— en una vista prelimi-nar en alzada. Esto es, la regla no parece hacer una excep-ción a su autorización de presentar nuevamente la denuncia desestimada bajo estas circunstancias, cuando el Estado ha ejercido su opción de acudir en alzada. Sin embargo, la Re-gla 67 de Procedimiento Criminal, supra, debe interpretarse en armonía con las demás reglas que son pertinentes, en esta ocasión, las Reglas 23 y 24(c) de Procedimiento Criminal, supra. Así, la aplicación de esta regla en las circunstan-cias del caso que nos ocupa se enmarca en función de las oportunidades que ha tenido el Estado para probar la exis-tencia de “causa probable” contra el ciudadano.
Una lectura armonizada de las Reglas 23 y 24(c) de Procedimiento Criminal, supra, nos lleva forzosamente a concluir que, con relación a unos mismos hechos por el mismo delito, iniciado el proceso de encausamiento y en el contexto de la Regla 64(n) de Procedimiento Criminal, supra, el Estado solo cuenta con dos oportunidades para con-*230vencer al tribunal de que existe causa para acusar.(28) O sea, con cada inicio de los términos de juicio rápido esta-blecidos en la Regla 64(n) de Procedimiento Criminal, supra, en sus distintas vertientes, comienza a descontarse a su vez el número de oportunidades con las que cuenta el Estado para probar su causa. Así, el Estado cuenta con dos oportunidades para convencer al magistrado de que existe causa para someter al ciudadano a un juicio criminal.
De igual forma, para poder armonizar el texto de la Regla 67 de Procedimiento Criminal, supra, con las Re-glas 23 y 24(c) de ese cuerpo de reglas, es necesario entonces concluir que la Regla 67 no aplica cuando el Estado ya ha agotado sin éxito una primera oportunidad para probar en los méritos que existe causa probable para acusar por el de-lito imputado, y la causa se desestima por violación a los términos de la Regla 64(n) de Procedimiento Criminal, supra. (29) Y es que es imposible que una violación por parte del Estado a los términos de juicio rápido tenga el efecto de ampliar prácticamente ad infinitum el número de oportuni-dades con las que cuenta para probar causa probable en sus méritos. Nos explicamos.
De aceptar la interpretación que pretende la Procuradora General con relación a la Regla 67 de Procedimiento Criminal, supra, el Estado podría, habiendo fallado en los méritos una primera vez, incumplir intencionalmente con los térmi-*231nos de juicio rápido para, haciendo uso de la referida Regla 67, iniciar nuevamente el proceso y tener una tercera opor-tunidad en lo que sería la segunda vista preliminar, y una cuarta oportunidad en lo que representaría una segunda vista preliminar en alzada. De hecho, para adjudicarse una quinta oportunidad de presentar su causa con éxito, todo lo que tendría que hacer el Estado es incumplir nuevamente los términos en la segunda vista preliminar en alzada, y así sucesivamente continuar hasta conseguir finalmente tener éxito en su gestión, en un círculo de ansiedad y molestia interminable para el ciudadano que está siendo sometido al proceso. En otras palabras, la teoría que nos propone la Pro-curadora General permite que el Ministerio Público gane tiempo a su entera conveniencia cuando tenga duda de que su prueba justifique la determinación de causa probable para acusar por determinado delito en alzada.
Por otro lado, y con relación al hecho cierto de que nues-tra pauta en este caso priva al Estado de una segunda oportunidad en esta etapa para que la causa se dilucide en sus méritos, es menester señalar lo siguiente. Nuestra de-cisión en Pueblo v. Pérez Pou, 175 DPR 218 (2009), deja ver claramente el daño colateral que puede producir para el Estado su incumplimiento con la garantía constitucional de juicio rápido que cobija a un ciudadano. Lo resuelto en Pueblo v. Pérez Pou, supra, implica, en primer lugar, que el incumplimiento por parte del Estado con el requerimiento constitucional a un juicio rápido no interrumpe, obvia ni, mucho menos, cancela cualquier otro incumplimiento o fra-caso del Estado en el proceso. Así, y desde ese precedente, el Ministerio Público conoce que, habiéndose interrumpido el término prescriptivo de un delito por la presentación de la denuncia contra el ciudadano, tal interrupción queda sin efecto si la causa es desestimada por violación a los térmi-nos de juicio rápido que establece la Regla 64(n) de Proce-dimiento Criminal, supra, quedando el Estado expuesto a que el delito haya prescrito.
*232De igual forma, el Estado debe entender que con la de-terminación que tomamos hoy deberá ser más consciente de la consecuencia fatal que acarrea una violación a los términos establecidos en la Regla 64(n) de Procedimiento Criminal, supra, en una vista preliminar en alzada. Con esta determinación nos reiteramos, no sólo en lo resuelto en Pueblo v. Cruz Justiniano, supra, sino en lo que señala-mos en Pueblo v. Pérez Pou, supra, en el sentido de que "la desestimación de la acción penal por violación a los térmi-nos de enjuiciamiento rápido debe ser una verdadera san-ción para el Ministerio Público”.(30)
VI
Por los fundamentos expuestos en esta Opinión, se revo-can las sentencias de los foros “a quo”y, en consecuencia, se desestiman las denuncias contra la peticionaria.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez concu-rrió con el resultado sin opinión escrita. La Jueza Presi-denta Oronoz Rodríguez emitió una Opinión disidente. La Jueza Asociada Señora Pabón Charneco se inhibió.

 Armas de alto calibre como una ametralladora, escopeta de cañón cortado, rifle o carabina, delito que conllevaba una pena de 20 años de cárcel. En la actuali-dad, la media por ese delito sería 24 años.


 Art. 8A de la Ley de Armas de Puerto Rico, Ley Núm. 17 de 19 de enero de 1951, según enmendada, 25 LPRA sec. 418a (ed. 1979).


 Ese delito conllevaba una pena de 5 años de cárcel, mas en la actualidad la media por ese mismo delito sería de 10 años.


 Pueblo v. Cruz Justiniano, 116 DPR 28, 29 (1984).


 Id., págs. 80-31,


 Resolución del Tribunal de Apelaciones, Apéndice de la Petición de certiorari, pág. 66.


 B.L, Chiesa Aponte, Efecto de la desestimación de la denuncia o acusación: impedimento o no para un nuevo procedimiento, 54 Rev. Jur. UPR 495 (1985).


 No obstante, valga aclarar que en el caso de autos la controversia gira en torno a una segunda oportunidad del Ministerio Público, en una vista preliminar en alzada, luego de que un juez de la misma jerarquía tomó una determinación de no causa.


 R.J. McWhirter, Baby, don’t be cruel, 46-JAN Ariz. Att’y 38 (2010); M. Gut-terman, Prisión Objectives and Human Dignity: Reaching a Mutual Accommodation, 1992 B.Y.U. L.Rev. 857 (1992).


 P. Malavet Vega, El sistema de justicia criminal en Puerto Rico, 5ta ed., Puerto Kico Ed. Omar, 2014, págs. 414 y 418.


u) En lo pertinente, la Enmienda VI de la Constitución de Estados Unidos dispone que “[e]n todas las causas crimínales, el acusado gozará del derecho a un juicio rápido y público [...] Emda. Art. VI, Const. EE. UU., LPRA, Tomo 1, ed. 2016, pág. 198.


 Art. II, Sec. 11, Const. ELA, LPRA, Tomo 1, ed. 2016, pág. 364.


 Pueblo v. García Colón I, 182 DPR 129, 141 (2011). Véanse, además: Pueblo v. Rivera Santiago, 176 DPR 559, 670 (2009); Pueblo v. Miró González, 133 DPR 813, 818 (1993).


 Pueblo v. García Colón I, supra; Pueblo v. Rivera Santiago, supra, pág. 569; Pueblo v. Rivera Tirado, 117 DPR 419, 431 (1986).


 Pueblo v. Rivera Vázquez, 177 DPR 868 (2010).


 Pueblo v. Ríos Alonso, 149 DPR 761 (1999); Pueblo v. Quiñones, Rivera, 133 DPR 332 (1993).


 Pueblo v. Pérez Pou, 175 DPR 218, 229-230 (2009).


 Pueblo v. Rivera Rivera, 145 DPR 366 (1998); Pueblo v. Rodríguez Ríos, 136 DPR 685 (1994); Pueblo v. Opio Opio, 104 DPR 165 (1975); Pueblo v. Tribunal Superior, 95 DPR 412 (1967).


 Pueblo v. Pérez Pou, supra; Pueblo v. Ríos Alonso, supra; Pueblo v. Cruz Justiniano, supra.


 Pueblo v. Rivera Vázquez, supra; Pueblo v. Camacho Delgado, 175 DPR 1 (2008). Véanse, además: E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1995, Vol. II, págs. 114-115; O.E. Resumil Ra-mírez, Práctica jurídica de Puerto Rico: derecho procesal penal, Orford, Ed. Equity, 1990, T. II, págs. 278-279.


 Pueblo v. Santana Vélez, 168 DPR 30, 43 (2006).


 Alegato del Pueblo de Puerto Bico, pág. 14.


 íd,, pág. 15,


 Pueblo v. Camacho Delgado, supra, pág. 12; Pueblo v. Montezuma Martínez, 105 DPR 710, 713 (1977).


 Alegato del Pueblo de Puerto Rico, pág. 14.


 Id.


 Id.


 En Pueblo v. Ríos Alonso, 149 DPR 761, 769 (1999), señalamos que la vista preliminar en alzada “es un instrumento que existe precisamente para darle una segunda oportunidad al Pueblo para que pueda obtener una determinación de causa probable por el delito que entiende ha sido cometido por el imputado”. (Énfasis suprimido). Más adelante, en Pueblo v. García Saldaña, 151 DPR 783, 790 (2000), reiteramos que “[ajunque no constituye un proceso apelativo, la vista preliminar en alzada confiere al Fiscal una segunda oportunidad para obtener la autorización para acusar por el delito que estima ha quedado configurado”.


 Obsérvese que en Pueblo v. Rivera Vázquez, supra, pág. 884, señalamos que cuando un juez, atendiendo una moción fundamentada en la Regla 64(p) de Procedi-miento Criminal, 34 LPRAAp. II, pág. 543 (ed. 2016), desestima una acusación por ausencia total de prueba en una vista preliminar en alzada, el Ministerio Público ya no tiene remedio alguno.


 Pueblo v. Pérez Pou, supra, pág. 245.